                                 Case 1:20-cv-02927-JDB Document 11-4 Filed 02/03/21 Page 1 of 13

       Citizens for Responsibility and Ethics in Washington v. U.S. Postal Service, 20-cv-2927 (D.C.C.) – Vaughn Index


No.   Date        Time        From              To            Subject                  Exemption
1     8/14/2020   4:25 pm     Natalie           CD@OGE.       Certificate of           Exemption 5 -- Deliberative Process Privilege
                              Bonanno           gov           Divestiture Request      The withheld document and attachments were part
                                                                                       of an on-going iterative decision-making process
                                                              This email from the      related to the PMG’s divestiture requirements.
                                                              Designated Agency
                                                              Ethics Official          The withheld documents are not the final certificate
                                                              forwards the             of divestiture issued by OGE, nor are they or the
                                                              materials related to a   information within the documents contained in their
                                                              request for a            entirety in the final divestiture documents.
                                                              certificate of
                                                              divestiture.             This information is pre-decisional and deliberative
                                                                                       because the decision-making process was on-going
                                                                                       when these documents were generated.

                                                                                       Release would have a chilling effect on Agency
                                                                                       decision-making processes and cause public
                                                                                       confusion about the actual Agency decision, which
                                                                                       is not contained in the documents.

                                                                                       Exemption 5 -- Attorney-Client Privilege
                                                                                       The email and associated attachments contain the
                                                                                       product of legal advice provided to the PMG by
                                                                                       USPS lawyers, related to the OGE filings for a
                                                                                       certificate of divestiture. To the extent that this
                                                                                       document contains the product of confidential legal
                                                                                       discussions between government attorneys and
                                                                                       their client(s), the information was withheld.

                                                                                       Exemption 6: The request for a certificate of
                                                                                       divestiture and the iterative process that results
                                                                                       from the request, does not represent the final
                                                                                       determination of OGE. And to that extent, there are

                                                                        1
                          Case 1:20-cv-02927-JDB Document 11-4 Filed 02/03/21 Page 2 of 13

Citizens for Responsibility and Ethics in Washington v. U.S. Postal Service, 20-cv-2927 (D.C.C.) – Vaughn Index


                                                                               items listed in the request that are not reflected in
                                                                               the final version as approved by OGE. Those items
                                                                               that do not overlap represent the private interests of
                                                                               the PMG and are not subject to release absent some
                                                                               showing that the privacy interests are outweighed
                                                                               by the public interest. No such showing was made.

                                                                               Ex 3, in conjunction with 39 U.S.C. § 410(c)(2),
                                                                               protects financial information that individuals
                                                                               submit to Postal Service ethics officials for the
                                                                               purpose of complying with ethics regulations. This
                                                                               information concerns the finances of third parties
                                                                               and is thus “commercial information” within the
                                                                               scope of this provision. In addition, it would be
                                                                               difficult for ethics officials to procure information
                                                                               from individuals that is necessary to comply with
                                                                               these regulations, and perhaps even difficult to
                                                                               attract qualified candidates to serve in particular
                                                                               positions, if the Postal Service could not afford
                                                                               some degree of protection to financial information
                                                                               submitted to ethics officials. Accordingly, this
                                                                               information would not be disclosed under good
                                                                               business practice. Thus, the information contained
                                                                               in these deliberative and preliminary documents is
                                                                               also properly withheld under Exemption 3 in
                                                                               conjunction with 39 U.S.C. § 410(c)(2).




                                                                 2
                               Case 1:20-cv-02927-JDB Document 11-4 Filed 02/03/21 Page 3 of 13

     Citizens for Responsibility and Ethics in Washington v. U.S. Postal Service, 20-cv-2927 (D.C.C.) – Vaughn Index


2   8/13/2020   N/A         Louis DeJoy                     List of Holdings         Exemption 5 -- Deliberative Process Privilege
                                                                                     The withheld attachment, associated with the
                                                            This is an attachment    aforementioned submission, was a part of an on-
                                                            to the certificate of    going iterative decision-making process related to
                                                            divestiture request      the PMG’s divestiture requirements.
                                                            email providing the
                                                            list of holdings to be   The withheld document is not the final certificate of
                                                            divested.                divestiture issued by OGE, nor is it or the
                                                                                     information within the document contained in its
                                                                                     entirety in the final divestiture documents.

                                                                                     This information is pre-decisional and deliberative
                                                                                     because the decision-making process was on-going
                                                                                     when this document was generated.

                                                                                     Release would have a chilling effect on Agency
                                                                                     decision-making Processes and cause public
                                                                                     confusion about the actual Agency decision, which
                                                                                     is not contained in the documents.

                                                                                     Exemption 5 -- Attorney-Client Privilege
                                                                                     The attachment, associated with the aforementioned
                                                                                     submission, is the product of legal advice provided
                                                                                     to the PMG by USPS lawyers, related to the OGE
                                                                                     filings for a certificate of divestiture. To the extent
                                                                                     that this document contains the product of
                                                                                     confidential legal discussions between government
                                                                                     attorneys and their client(s), the information was
                                                                                     withheld.

                                                                                     Exemption 6: The request for a certificate of
                                                                                     divestiture and the iterative process that results
                                                                                     from the request, does not represent the final

                                                                      3
                          Case 1:20-cv-02927-JDB Document 11-4 Filed 02/03/21 Page 4 of 13

Citizens for Responsibility and Ethics in Washington v. U.S. Postal Service, 20-cv-2927 (D.C.C.) – Vaughn Index


                                                                               determination of OGE. And to that extent, there are
                                                                               items listed in the request that are not reflected in
                                                                               the final version as approved by OGE. Those items
                                                                               that do not overlap represent the private interests of
                                                                               the PMG and are not subject to release absent some
                                                                               showing that the privacy interests are outweighed
                                                                               by the public interest. No such showing was made.

                                                                               Ex 3, in conjunction with 39 U.S.C. § 410(c)(2),
                                                                               protects financial information that individuals
                                                                               submit to Postal Service ethics officials for the
                                                                               purpose of complying with ethics regulations. This
                                                                               information concerns the finances of third parties
                                                                               and is thus “commercial information” within the
                                                                               scope of this provision. In addition, it would be
                                                                               difficult for ethics officials to procure information
                                                                               from individuals that is necessary to comply with
                                                                               these regulations, and perhaps even difficult to
                                                                               attract qualified candidates to serve in particular
                                                                               positions, if the Postal Service could not afford
                                                                               some degree of protection to financial information
                                                                               submitted to ethics officials. Accordingly, this
                                                                               information would not be disclosed under good
                                                                               business practice. Thus, the information contained
                                                                               in these deliberative and preliminary documents is
                                                                               also properly withheld under Exemption 3 in
                                                                               conjunction with 39 U.S.C. § 410(c)(2).




                                                                 4
                               Case 1:20-cv-02927-JDB Document 11-4 Filed 02/03/21 Page 5 of 13

     Citizens for Responsibility and Ethics in Washington v. U.S. Postal Service, 20-cv-2927 (D.C.C.) – Vaughn Index


3   8/14/2020               Louis DeJoy                     Request for a            Exemption 5 -- Deliberative Process Privilege
                                                            Certificate of           The withheld attachment, associated with the
                                                            Divestiture Form         aforementioned submission, was a part of an on-
                                                                                     going iterative decision-making process related to
                                                            This is an attachment    the PMG’s divestiture requirements.
                                                            to the certificate of
                                                            divestiture request      The withheld document is not the final certificate of
                                                            email. This is the       divestiture issued by OGE, nor is it or the
                                                            completed version of     information within the document contained in its
                                                            the form OGE             entirety in the final divestiture documents.
                                                            provides to effectuate
                                                            such a request.          This information is pre-decisional and deliberative
                                                                                     because the decision-making process was on-going
                                                                                     when this document was generated.

                                                                                     Release would have a chilling effect on Agency
                                                                                     decision-making Processes and cause public
                                                                                     confusion about the actual Agency decision, which
                                                                                     is not contained in the documents.

                                                                                     Exemption 5 -- Attorney-Client Privilege
                                                                                     The attachment, associated with the aforementioned
                                                                                     submission, is the product of legal advice provided
                                                                                     to the PMG by USPS lawyers, related to the OGE
                                                                                     filings for a certificate of divestiture. To the extent
                                                                                     that this document contains the product of
                                                                                     confidential legal discussions between government
                                                                                     attorneys and their client(s), the information was
                                                                                     withheld.

                                                                                     Exemption 6: The request for a certificate of
                                                                                     divestiture and the iterative process that results
                                                                                     from the request, does not represent the final

                                                                      5
                          Case 1:20-cv-02927-JDB Document 11-4 Filed 02/03/21 Page 6 of 13

Citizens for Responsibility and Ethics in Washington v. U.S. Postal Service, 20-cv-2927 (D.C.C.) – Vaughn Index


                                                                               determination of OGE. And to that extent, there are
                                                                               items listed in the request that are not reflected in
                                                                               the final version as approved by OGE. Those items
                                                                               that do not overlap represent the private interests of
                                                                               the PMG and are not subject to release absent some
                                                                               showing that the privacy interests are outweighed
                                                                               by the public interest. No such showing was made.

                                                                               Ex 3, in conjunction with 39 U.S.C. §410(c)(2),
                                                                               protects financial information that individuals
                                                                               submit to Postal Service ethics officials for the
                                                                               purpose of complying with ethics regulations. This
                                                                               information concerns the finances of third parties
                                                                               and is thus “commercial information” within the
                                                                               scope of this provision. In addition, it would be
                                                                               difficult for ethics officials to procure information
                                                                               from individuals that is necessary to comply with
                                                                               these regulations, and perhaps even difficult to
                                                                               attract qualified candidates to serve in particular
                                                                               positions, if the Postal Service could not afford
                                                                               some degree of protection to financial information
                                                                               submitted to ethics officials. Accordingly, this
                                                                               information would not be disclosed under good
                                                                               business practice. Thus, the information contained
                                                                               in these deliberative and preliminary documents is
                                                                               also properly withheld under Exemption 3 in
                                                                               conjunction with 39 U.S.C. § 410(c)(2).




                                                                 6
                               Case 1:20-cv-02927-JDB Document 11-4 Filed 02/03/21 Page 7 of 13

     Citizens for Responsibility and Ethics in Washington v. U.S. Postal Service, 20-cv-2927 (D.C.C.) – Vaughn Index


4   8/13/2020               Louis DeJoy       USPS          Memorandum re           Exemption 5 -- Deliberative Process Privilege
                                              Ethics        Divestiture             The withheld attachment, associated with the
                                              Office                                aforementioned submission, was a part of an on-
                                                            This is an attachment   going iterative decision-making process related to
                                                            to the certificate of   the PMG’s divestiture requirements.
                                                            divestiture request
                                                            email. This is the      The withheld document is not the final certificate of
                                                            memorandum OGE          divestiture issued by OGE, nor is it or the
                                                            requires from an        information within the document contained in its
                                                            employee requesting     entirety in the final divestiture documents.
                                                            a divestiture.
                                                                                    This information is pre-decisional and deliberative
                                                                                    because the decision-making process was on-going
                                                                                    when this document was generated.

                                                                                    Release would have a chilling effect on Agency
                                                                                    decision-making
                                                                                    Processes and cause public confusion about the
                                                                                    actual Agency decision, which is not contained in
                                                                                    the documents.

                                                                                    Exemption 5 -- Attorney-Client Privilege
                                                                                    The attachment, associated with the aforementioned
                                                                                    submission, is the product of legal advice provided
                                                                                    to the PMG by USPS lawyers, related to the OGE
                                                                                    filings for a certificate of divestiture. To the extent
                                                                                    that this document contains the product of
                                                                                    confidential legal discussions between government
                                                                                    attorneys and their client(s), the information was
                                                                                    withheld.

                                                                                    Exemption 6: The request for a certificate of
                                                                                    divestiture and the iterative process that results

                                                                      7
                          Case 1:20-cv-02927-JDB Document 11-4 Filed 02/03/21 Page 8 of 13

Citizens for Responsibility and Ethics in Washington v. U.S. Postal Service, 20-cv-2927 (D.C.C.) – Vaughn Index


                                                                               from the request, does not represent the final
                                                                               determination of OGE. And to that extent, there are
                                                                               items listed in the request that are not reflected in
                                                                               the final version as approved by OGE. Those items
                                                                               that do not overlap represent the private interests of
                                                                               the PMG and are not subject to release absent some
                                                                               showing that the privacy interests are outweighed
                                                                               by the public interest. No such showing was made.

                                                                               Ex 3, in conjunction with 39 U.S.C. § 410(c)(2),
                                                                               protects financial information that individuals
                                                                               submit to Postal Service ethics officials for the
                                                                               purpose of complying with ethics regulations. This
                                                                               information concerns the finances of third parties
                                                                               and is thus “commercial information” within the
                                                                               scope of this provision. In addition, it would be
                                                                               difficult for ethics officials to procure information
                                                                               from individuals that is necessary to comply with
                                                                               these regulations, and perhaps even difficult to
                                                                               attract qualified candidates to serve in particular
                                                                               positions, if the Postal Service could not afford
                                                                               some degree of protection to financial information
                                                                               submitted to ethics officials. Accordingly, this
                                                                               information would not be disclosed under good
                                                                               business practice. Thus, the information contained
                                                                               in these deliberative and preliminary documents is
                                                                               also properly withheld under Exemption 3 in
                                                                               conjunction with 39 U.S.C. § 410(c)(2).




                                                                 8
                               Case 1:20-cv-02927-JDB Document 11-4 Filed 02/03/21 Page 9 of 13

     Citizens for Responsibility and Ethics in Washington v. U.S. Postal Service, 20-cv-2927 (D.C.C.) – Vaughn Index


5   7/21/2020               Louis DeJoy       USPS           Notification of          Exemption 5 -- Deliberative Process Privilege
                                              Ethics         Commitment to            The document is a part of an on-going iterative
                                              Office and     Recuse and Screening     decision-making process related to the PMG’s
                                              Katherine      Arrangement              divestiture and recusal requirements.
                                              Sigler,
                                              Acting         This is a                The withheld document is not part of the final
                                              Secretary of   memorandum               certificate of divestiture issued by OGE, nor is it
                                              the Board of   establishing a recusal   done in relation to his public filing requirements.
                                              Governors      and screening            Instead it’s an iterative process, to determine his
                                                             arrangement              actual divestiture or recusal requirements.
                                                             regarding certain
                                                             entities.                This information is pre-decisional and deliberative
                                                                                      because the decision-making process is on-going
                                                                                      when this document was generated and to this date.

                                                                                      Release would have a chilling effect on Agency
                                                                                      decision-making Processes and cause public
                                                                                      confusion about the actual Agency decision, which
                                                                                      is not contained in the documents.

                                                                                      Exemption 5 -- Attorney-Client Privilege
                                                                                      The attachment, is the product of legal advice
                                                                                      provided to the PMG by USPS lawyers, related to
                                                                                      the OGE filings for a certificate of divestiture. To
                                                                                      the extent that this document contains the product
                                                                                      of confidential legal discussions between
                                                                                      government attorneys and their client(s), the
                                                                                      information was withheld.

                                                                                      Exemption 6: The withheld document is not part of
                                                                                      the final certificate of divestiture issued by OGE,
                                                                                      nor is it done in relation to his public filing
                                                                                      requirements. Instead it’s part of an ongoing

                                                                      9
                         Case 1:20-cv-02927-JDB Document 11-4 Filed 02/03/21 Page 10 of 13

Citizens for Responsibility and Ethics in Washington v. U.S. Postal Service, 20-cv-2927 (D.C.C.) – Vaughn Index


                                                                               process to determine his actual divestiture or
                                                                               recusal requirements. Because this relates to the
                                                                               PMG’s finances and not related to a public filing
                                                                               and the information is not found in any required
                                                                               public filings, the PMG has a privacy interest in
                                                                               this document, absent some showing that his
                                                                               privacy interest is outweighed by the public
                                                                               interest. No showing has been made.

                                                                               Ex 3, in conjunction with 39 U.S.C. § 410(c)(2),
                                                                               protects financial information that individuals
                                                                               submit to Postal Service ethics officials for the
                                                                               purpose of complying with ethics regulations. This
                                                                               information concerns the finances of third parties
                                                                               and is thus “commercial information” within the
                                                                               scope of this provision. In addition, it would be
                                                                               difficult for ethics officials to procure information
                                                                               from individuals that is necessary to comply with
                                                                               these regulations, and perhaps even difficult to
                                                                               attract qualified candidates to serve in particular
                                                                               positions, if the Postal Service could not afford
                                                                               some degree of protection to financial information
                                                                               submitted to ethics officials. Accordingly, this
                                                                               information would not be disclosed under good
                                                                               business practice. Thus, the information contained
                                                                               in these deliberative and preliminary documents is
                                                                               also properly withheld under Exemption 3 in
                                                                               conjunction with 39 U.S.C. § 410(c)(2).




                                                                10
                              Case 1:20-cv-02927-JDB Document 11-4 Filed 02/03/21 Page 11 of 13

     Citizens for Responsibility and Ethics in Washington v. U.S. Postal Service, 20-cv-2927 (D.C.C.) – Vaughn Index


6   8/3/2020                Louis DeJoy       USPS           Notification of          Exemption 5 -- Deliberative Process Privilege
                                              Ethics         Commitment to            The document is a part of an on-going iterative
                                              Office and     Recuse and Screening     decision-making process related to the PMG’s
                                              Katherine      Arrangement              divestiture and recusal requirements.
                                              Sigler,
                                              Acting         This is a                The withheld document is not part of the final
                                              Secretary of   memorandum               certificate of divestiture issued by OGE, nor is it
                                              the Board of   establishing a recusal   done in relation to his public filing requirements.
                                              Governors      and screening            Instead it’s an iterative process, to determine his
                                                             arrangement              actual divestiture or recusal requirements.
                                                             regarding an
                                                             additional entity.       This information is pre-decisional and deliberative
                                                                                      because the decision-making process is on-going
                                                                                      when this document was generated and to this date.

                                                                                      Release would have a chilling effect on Agency
                                                                                      decision-making processes and cause public
                                                                                      confusion about the actual Agency decision, which
                                                                                      is not contained in the documents.

                                                                                      Exemption 5 -- Attorney-Client Privilege
                                                                                      The attachment, is the product of legal advice
                                                                                      provided to the PMG by USPS lawyers, related to
                                                                                      the OGE filings for a certificate of divestiture. To
                                                                                      the extent that this document contains the product
                                                                                      of confidential legal discussions between
                                                                                      government attorneys and their client(s), the
                                                                                      information was withheld.

                                                                                      Exemption 6: The withheld document is not part of
                                                                                      the final certificate of divestiture issued by OGE,
                                                                                      nor is it done in relation to his public filing
                                                                                      requirements. Instead it’s part of an ongoing

                                                                      11
                         Case 1:20-cv-02927-JDB Document 11-4 Filed 02/03/21 Page 12 of 13

Citizens for Responsibility and Ethics in Washington v. U.S. Postal Service, 20-cv-2927 (D.C.C.) – Vaughn Index


                                                                               process to determine his actual divestiture or
                                                                               recusal requirements. Because this relates to the
                                                                               PMG’s finances and not related to a public filing
                                                                               and the information is not found in any required
                                                                               public filings, the PMG has a privacy interest in
                                                                               this document, absent some showing that his
                                                                               privacy interest is outweighed by the public
                                                                               interest. No showing has been made.

                                                                               Ex 3, in conjunction with 39 U.S.C. § 410(c)(2),
                                                                               protects financial information that individuals
                                                                               submit to Postal Service ethics officials for the
                                                                               purpose of complying with ethics regulations. This
                                                                               information concerns the finances of third parties
                                                                               and is thus “commercial information” within the
                                                                               scope of this provision. In addition, it would be
                                                                               difficult for ethics officials to procure information
                                                                               from individuals that is necessary to comply with
                                                                               these regulations, and perhaps even difficult to
                                                                               attract qualified candidates to serve in particular
                                                                               positions, if the Postal Service could not afford
                                                                               some degree of protection to financial information
                                                                               submitted to ethics officials. Accordingly, this
                                                                               information would not be disclosed under good
                                                                               business practice. Thus, the information contained
                                                                               in these deliberative and preliminary documents is
                                                                               also properly withheld under Exemption 3 in
                                                                               conjunction with 39 U.S.C. § 410(c)(2).




                                                                12
                             Case 1:20-cv-02927-JDB Document 11-4 Filed 02/03/21 Page 13 of 13

    Citizens for Responsibility and Ethics in Washington v. U.S. Postal Service, 20-cv-2927 (D.C.C.) – Vaughn Index


7                          Natalie           Louis DeJoy Financial Conflicts of    Exemption 5 -- Attorney-Client Privilege
                           Bonanno                       Interest                  This document is legal advice provided to the PMG
                                                                                   by USPS lawyers, related to the OGE filings for a
                                                           This is guidance        certificate of divestiture. To the extent that this
                                                           provided to Mr.         document contains the product of confidential legal
                                                           DeJoy regarding his     discussions between government attorneys and
                                                           recusal obligations.    their client(s), the information was withheld.




                                                                    13
